Citation Nr: 0800348	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1979 to 
October 1983.   The veteran died on April [redacted], 2003.  The 
appellant is the veteran's mother. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2003.  According to the 
death certificate, the veteran died of a cerebrovascular 
accident in the brain stem due to hypertensive vascular 
disease/atherosclerosis.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  The cause of the veteran's death is not related to his 
military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the appellant in 
September 2004, prior to the initial AOJ decision.  This 
notice notified the appellant of all the above elements.  
Thus the Board finds that VA has met its notice obligations 
to the appellant.

The Board notes that the appellant was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that an effective date for the award of benefits will be 
assigned if service connection is awarded for the cause of 
the veteran's death.  However, given the denial herein of the 
appellant's claim, any question as to an effective date are 
moot.  Thus the Board finds that the appellant has not been 
prejudiced by VA's failure to provide notice on this element 
of her claim.

Finally, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the appellant. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records relevant to the appellant's claim.  
The veteran's service medical records are in the claims file.  
As for treatment records, although the appellant identified 
several private care facilities, she failed to provide a 
fully completed VA Form 21-4142 for each provider identified 
even though she was asked multiple times to do so.  The blank 
signed form she submitted in September 2004 is insufficient 
to permit VA to request copies of private treatment records.  
The appellant must complete this form herself providing all 
relevant information such as the providers name, address and 
the period of treatment.  She was advised of this by letter 
sent in December 2005.    

The appellant was notified in the rating decision and 
Statement of the Case of what evidence had been obtained and 
considered.  She was also notified of the need to submit 
medical evidence in support of her claim and to complete and 
submit VA Form 21-4142 for each private medical care provider 
who treated the veteran for his hypertension; as well as 
identify any VA treatment the veteran may have had relevant 
to her claim.  She has not identified any additional evidence 
to support her claim; nor has she provided any medical 
information as requested.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
appellant has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board finds, 
however, that this is not necessary because there is no 
competent evidence that the cause of the veteran's death may 
be associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses of 
hypertensive heart disease or any other heart problem.  Nor 
is there evidence that the veteran's hypertensive heart 
disease manifested to a compensable degree within one year of 
his separation from active duty.  Since there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed condition and the veteran's 
military service, VA examination is not necessary.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.

II.  Analysis

Dependency and indemnity compensation (DIC) is payable to a 
surviving spouse, child, or parent either because of a 
service-connected death occurring after December 31, 1956, or 
pursuant to the election of a surviving spouse, child, or 
parent, in the case of such a death occurring before January 
1, 1957.  38 C.F.R. § 3.5 (2007).  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (2007); 
see 38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 2002 & Supp. 2005) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2007).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2007).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2007).

The appellant is the mother of the veteran.  She is claiming 
entitlement to parent's DIC based on service connection for 
the cause of the veteran's death.  

Pursuant to the death certificate, the veteran died on April 
[redacted], 2003 of a cerebrovascular accident in the brain stem.  The 
death certificate states that the cerebrovascular accident 
was due to or as a consequence of hypertensive heart 
disease/atherosclerosis.  At the time of the veteran's death, 
he was not service-connected for any disability, including 
hypertensive heart disease or atherosclerosis.  Thus, in 
order for the appellant to prevail on her claim, the evidence 
must establish that the veteran's hypertensive heart 
disease/atherosclerosis was related to his military service.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  The Board concedes, based 
upon the death certificate, that the veteran had hypertensive 
heart disease/atherosclerosis at the time of his death.  
However, there is no medical evidence either in service or 
thereafter that establishes a link between his hypertensive 
heart disease/atherosclerosis and any injury or disease 
incurred in service.  

The service medical records are silent for any treatment for 
or diagnosis of hypertensive heart disease (also called high 
blood pressure) or any other heart problem.  A review of the 
blood pressure readings taken during service show they ranged 
from 102/70 to 120/84.  VA regulations define hypertension as 
a pattern of sustained elevated blood pressure readings, 
shown on different days, of diastolic pressure of 
predominately 90 or more, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or more 
with a diastolic pressure of less than 90.  38 C.F.R. § 
4.104, Diagnostic Code 7101, NOTE 1 (2007).  Since the 
veteran's blood pressure readings during his years of 
military service remained within normal limits, in that all 
diastolic pressures were less than 90 and all systolic 
pressures were less than 160, it cannot be said that he had a 
pattern of sustained elevated blood pressure readings, as 
required for diagnosis of hypertensive heart disease.  

Furthermore, there is no medical evidence that the veteran's 
hypertensive heart disease/atherosclerosis is related to his 
military service.  The appellant stated in her Notice of 
Disagreement that "it is hard to know for sure if is (sic) 
condition was caused when he was in the military.  There is 
so much stress in the military from all the shooting of guns, 
soldiers seeing their friends being shot and cause death.  
There is no way to know that all the stress from the military 
way of life that soldiers would have their heart etc affected 
that it would cause death in one year.  Everybody is 
different so it is difficult to say how long it takes for 
them to be totally affected by military life."  

As to this contention, the appellant has failed to submit any 
competent medical opinion that the veteran's hypertensive 
heart disease/atherosclerosis was due to stress from his 
military life.  The Board notes that the appellant has not 
shown, nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Laypersons are not qualified to 
render medical opinions; thus such opinions are entitled to 
no weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
appellant's opinion that the etiology of the veteran's 
hypertensive heart disease/arteriosclerosis is, therefore, 
not a competent opinion or entitled to any weight.  

Secondly the appellant has not provided medical evidence to 
support her contention, such as an opinion from a medical 
professional or treatment records showing a continuity of 
symptomatology since the veteran's separation from service in 
October 1983.  In fact, the appellant has not submitted any 
medical evidence to support her claim, including treatment 
records for the veteran's hypertensive heart 
disease/atherosclerosis during his lifetime, terminal 
treatment records, or an autopsy report (although the death 
certificate indicates an autopsy was performed).  

Thus there is no medical evidence showing that the veteran 
had hypertensive heart disease or any other heart problem 
during service or that this disease was otherwise related to 
any injury or disease incurred in service.  Furthermore, 
there is no medical evidence showing that the veteran's 
hypertensive heart disease/atherosclerosis was manifested to 
a compensable degree within one year after service.  See 
38 C.F.R. § 3.307(a)(3) and 3.309(a) (2007) (providing for 
presumptive service connection for certain chronic diseases 
that have manifested to a compensable degree within a certain 
time after the veteran's separation from service).  

Given the lack of competent medical evidence, the appellant's 
contention is not persuasive as to the etiology of the 
veteran's hypertensive heart disease/atherosclerosis.  Thus 
the preponderance of the evidence is against finding that the 
veteran's hypertensive heart disease/atherosclerosis is 
related to his military service.

In addition, the Board notes that the claims file contains a 
Report of Contact from May 2006 when the appellant was 
contacted by telephone by a VA representative regarding her 
claim.  The record of telephone contact states that the 
appellant "said her son's doctor told her he was born with 
heart disease; therefore, he had heart disease while he was 
in service, and she is entitled to DIC."  This contention is 
also not prevailing. As previously indicated, the veteran's 
service medical records fail to show any treatment for or a 
diagnosis of any heart problem while in service.  Moreover, 
on the veteran's Report of Medical History given in August 
1979 in conjunction with his entrance examination, he denied 
having a history of "palpation or pounding heart," "heart 
trouble" or "high or low blood pressure."  Also the 
examiner did not find any abnormality with the veteran's 
heart upon examination.  Thus there is no record of the 
veteran having any heart problem, including hypertensive 
heart disease or atherosclerosis, in service.  Finally, the 
appellant has not provided any medical evidence in support of 
this contention.  Thus, the preponderance of the evidence is 
against finding that entitlement to service connection for 
the cause of the veteran's death is warranted based upon this 
contention.

Although the Board is sympathetic toward the appellant and is 
sorry for the loss of her son, the evidence simply does not 
support the appellant's claim for service connection for the 
cause of the veteran's death.  

The preponderance of the evidence being against the 
appellant's claim for service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable.  Consequently, the appellant's claim for parent's 
DIC based upon the death of the veteran due to a service-
connected disability must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


